06/01/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 22-0277


                                       OP 22-0277
                                   _________________

TROUT UNLIMITED, INC.,

             Petitioner,

      v.
                                                                     ORDER

MONTANA WATER COURT, the HON.
STEVEN R. BROWN, Associate Water Judge,

             Respondent.
                                   _________________

       Trout Unlimited, Inc., petitions this Court for a writ of supervisory control over the
Montana Water Court, seeking review of that Court’s July 14, 2021 order in Water Court
Case 41H-0008-R-2020 (In re City of Belgrade) adopting a June 18, 2021 Master’s Report
after no party filed objections. We have revised the caption to comport with Mont. R. App.
P. 14(6).
       Petitioner, which was not a party to the Water Court proceeding, alleges that the court
misapplied the presumption of non-abandonment for municipal water rights codified in § 85-
2-227(4), MCA, thereby expanding the scope of Montana’s growing cities doctrine and
exceeding the jurisdictional limits of the Water Court’s adjudication of municipal water use.
Petitioner contends that the court’s order raises constitutional issues of statewide importance
because it subordinates constitutionally protected senior water rights without due process and
has statewide ramifications, for which appeal from an ultimate final decree at some point in
the future is an inadequate remedy. Petitioner further requests this Court to stay proceedings
in another case, In re Town of Manhattan, Water Court Case 41H-0140-R-2020, and in other
active municipal water right cases, pending the Court’s resolution of the issue presented.
       Upon review of the Petition and Appendices, we deem it advisable to obtain a
response.
       IT IS THEREFORE ORDERED that the Respondent, the City of Belgrade, the City
of Three Forks, or each of them, are granted thirty (30) days from the date of this Order
within which to file a response to the Petition in accordance with M. R. App. P. 14(7)(a).
       IT IS FURTHER ORDERED that the request for stay is TAKEN UNDER
ADVISEMENT pending receipt of the response(s).
       The Clerk is directed to provide notice of this Order to all counsel of record in the
Water Court’s Case No. 41H-0008-R-2020 and to the Honorable Stephen R. Brown,
presiding Water Court Judge.




                                                                              Electronically signed by:
                                                                                     Beth Baker
                                                                         Justice, Montana Supreme Court
                                                                                    June 1 2022